DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LEWIS P. WILLIAMS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3769

                              [March 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 97-15927CF10A.

   Lewis P. Williams, Clermont, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.